Title: To George Washington from John Pierce, 20 July 1781
From: Pierce, John
To: Washington, George


                  Sir
                     
                     Pay office July 20 1781
                  
                  I do myself the Honor to enclose an account of several advances made by me to the Army without particular Warrants from your Excellency—some of which were by General Orders for discharged Men, others to alleviate the real wants of officers, and many have arose for the Sale of Ticketts of the last Class of the United States Lottery, all which if the Army had been regularly paid, I should have made stoppages for, from time to time, without troubling your Excellency on the Subject—but now the States have taken the Pay of the Troops from my hands & the depreciation is so great that the advances ought to be charged the officers at the times. the money was actually received—for which reasons I am to request an authority for these payments from your Excellency, that I may make a proper charge of them to the Public and transmit the different accounts to the States where the officers will now make their settlements—or if they again draw money from me, that I may make a stoppage from them of the value the money was actually at when they received it.  I am with respect, Your Excellys Most Obt Servt
                  
                     Jno. Pierce P.M.G.
                  
               